Opinion issued December
8, 2011.
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-01062-CV
____________
 




SHARON GARDNER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
On Appeal from Probate Court No. 4
Harris County, Texas
Trial Court Cause No. 160990
 
 

MEMORANDUM OPINION




Appellant, Sharon Gardner, has
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041
(Vernon Supp. 2010) (listing fees in court of appeals); Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We
dismiss the appeal for nonpayment of all required fees.  
          We
dismiss any pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and Massengale.